Filed 11/20/20 P. v. Conner CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




THE PEOPLE,                                                                                  C089586

                   Plaintiff and Respondent,                                     (Super. Ct. Nos. 62158369,
                                                                                          6216013)
         v.

DEREK MICHAEL CONNER,

                   Defendant and Appellant.




         Defendant Derek Michael Conner pleaded no contest in two cases to possession of
a controlled substance with a firearm and receiving a stolen vehicle. In accordance with
the plea, defendant was sentenced to two years eight months. The court also imposed the
minimum fines and fees on each of the counts. On appeal, defendant challenges only the
imposition of these fines and fees, relying on People v. Dueñas (2019) 30 Cal.App.5th




                                                             1
1157 (Dueñas). We dismiss because defendant failed to satisfy Penal Code1 section
1237.2.
                                     BACKGROUND
       Defendant’s appeal involves two cases from two separate incidences, the first
occurring in March 2018 where police searched defendant and found a handgun and
heroin, and the second in May 2018 where defendant was found driving a stolen vehicle.
In the first case defendant was charged with two felonies, possession of a controlled
substance with a firearm (Health & Saf. Code, § 11370.1, subd. (a)) and carrying a loaded
firearm in a prohibited place with a prior conviction (§ 25850, subd. (a)), and two
misdemeanors, possession of a firearm with the serial numbers removed (§ 23920) and
possession of a controlled substance (Health & Saf. Code, § 11350, subd. (a)). Defendant
was charged with three felony counts in the second case: unlawfully taking a vehicle
(Veh. Code, § 10851, subd. (a)), receiving a stolen vehicle (§ 496d, subd. (a)), and
carrying a dirk or dagger (§ 21310). It was further alleged defendant committed these
offenses while released on bail in the first case and two other cases. (§ 12022.1.)
       In a comprehensive plea, defendant pleaded nolo contendere to possessing a
controlled substance with a firearm (Health & Saf. Code, § 11370.1, subd. (a)) in the first
case and receiving a stolen vehicle (§ 496d, subd. (a)) in the second case. The other
charges were dismissed.
       Pursuant to the plea agreement, the court sentenced defendant to the lower term of
two years for possession of a controlled substance with a firearm and eight months for
receiving a stolen vehicle. Defendant’s counsel also told the court on defendant’s release
he “will not have anywhere to live” and “has no financial assistance at all” so he asked
“that the recommended per conviction fee be—well, not laid upon my client as well as




1      Undesignated statutory references are to the Penal Code.

                                             2
the booking fee or the incarceration fee if within the jurisdiction of the Court.” The court
imposed the mandatory minimum fines and fees for each case comprised of a restitution
fine of $300 ($600 total) (§ 1202.4, subd. (b)), a court operations fee of $40 ($80 total)
(§ 1465.8, subd. (a)(1)), and a court facilities fee of $30 ($60 total) (Gov. Code, § 70373).
But the court imposed “no other fines and fees pursuant to [defense counsel’s] request”
and found “no ability to pay any other fines and fees given the circumstances that you
have described here today.” Defendant’s counsel thanked the court.
                                        DISCUSSION
       Defendant’s sole argument on appeal is that the fines and fees, absent an ability to
pay determination, violates due process under the state and federal Constitutions, relying
on Dueñas, supra, 30 Cal.App.5th 1157. Further, he asserts it could not be shown that he
did in fact have the ability to pay these fees. Accordingly, defendant asks this court to
order the fines and fees stayed unless and until the trial court holds an ability to pay
hearing and concludes he has the present ability to pay them. The People argue
defendant did not show an inability to pay the nonpunitive assessments in the trial court,
and he has no constitutional right to an ability to pay hearing for the restitution fine.
       The record does not disclose defendant satisfied section 1237.2. This section
requires a defendant appealing a “judgment of conviction on the ground of an error in the
imposition or calculation of fines, penalty assessments, surcharges, fees, or costs” to first
present “the claim in the trial court at the time of sentencing, or if the error is not
discovered until after sentencing, the defendant first makes a motion for correction in the
trial court, which may be made informally in writing. The trial court retains jurisdiction
after a notice of appeal has been filed to correct any error in the imposition or calculation
of fines.” Section 1237.2 applies when the sole issue on appeal is “the erroneous
imposition or calculation of fines.” (§ 1237.2.)
       Defendant’s counsel did request a reduction of fees, but he did not challenge the
mandatory minimum fees, as defendant now does as his sole challenge on appeal.

                                               3
Defendant also did not submit his claim to the trial court after sentencing, via a motion or
any other method. Defendant’s failure to present this claim to the trial court is grounds
for dismissal of his appeal. (See People v. Hall (2019) 39 Cal.App.5th 502, 504-505
[dismissing a defendant’s Dueñas challenge of fines and fees for not satisfying § 1237.2];
People v. Jenkins (2019) 40 Cal.App.5th 30 [“the language of section 1237.2 is
unambiguous regarding when a defendant is required to seek relief in the trial court in
order to challenge the imposition or calculation of fines, assessments, and fees”].)
                                      DISPOSITION
       The appeal is dismissed.



                                                     /s/
                                                 BLEASE, Acting P. J.




We concur:



    /s/
ROBIE, J.



   /s/
MURRAY, J.




                                             4